Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-2, 8-10, 14-17, 19 and 29-31 are pending and being acted upon in this Office Action. 

Rejections Withdrawn
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claim amendment. 

The rejection of claims 1, 8, 12-15 and 29 under 35 U.S.C. 102 (a)(1) as being anticipated by Charo et al (EP2258720, published August 12, 2010; PTO 892) is withdrawn in view of the claims amendment.

The rejection of claims 1, 2, 5, 12-15 and 31 under 35 U.S.C. 102 (a)(1) as being anticipated by Eshhar et al (EP 0340793, published August 11, 1989; PTO 892) is withdrawn in view of the claims amendment.

The rejection of claims 1, 3, 6, 9-10, 14, 16-17 and 30 under 35 U.S.C. 103 as being unpatentable over Perez et al (EP2258720, published August 12, 2010; PTO 892) or Waks et al (EP 0340793, published August 11, 1989; PTO 892) in view of WO2014127261 publication (Lim hereafter, published August 21, 2014; PTO 892) is withdrawn in view of the claims amendment.  The addition of Lim does not cure the deficiency of Perez or Waks. 

The rejection of claims 1, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Perez et al (EP2258720, published August 12, 2010; PTO 892) or Waks et al (EP 0340793, published August 

Claim Objection
Claims 1-2, 8-10, 14-17, 19 and 29-31 are objected to because of the following informalities: The preamble “A nucleic acid” does not encoding a chimeric T cell antigen receptor (TCR).  It is suggested the preamble be amended to recite “A nucleic acid sequence or a polynucleotide”, which would obviate this objection.
Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8-10, 14-17, 19 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., complete or partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, method of making the claimed invention, level of skill and knowledge in the art and predictability in the art sufficient to show that applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 encompasses any nucleic acid encoding a chimeric T cell antigen receptor (TCR) comprising a modified α-chain and a modified β-chain that, when present in an immune cell membrane, activates the immune cell when the chimeric TCR binds a cell surface antigen, wherein:
(a)    the chimeric TCR comprises:
i.  a modified α-chain comprising a heterologous antigen-binding domain fused to the extracellular domain of a TCR α-chain, wherein the heterologous antigen-binding domain specifically binds to any cell surface antigen and comprises a scFv or a single domain antibody, and wherein the modified a-chain does not comprise a TCR α-chain variable region; and

(b)    the chimeric TCR comprises:
i.  the modified β-chain comprising a heterologous antigen binding domain fused to the extracellular domain of a TCRβ-chain, wherein the heterologous antigen-binding domain comprises a scFv or a single domain antibody that binds to a cell surface antigen and wherein the modified β-chain does not comprise a TCR β-chain variable region; and 
ii.  a modified α-chain, wherein the modified α-chain does not comprise a TCR α-chain variable region. 
Claim 2 encompasses the nucleic acid according to Claim 1, wherein the antigen is any cancer antigen.
	Claim 8 encompasses the nucleic acid according to Claim 1, wherein the heterologous antigen-binding domain is fused directly to the extracellular domain.
	Claim 9 encompasses the nucleic acid according to Claim 1, wherein the heterologous antigen-binding domain is fused to the extracellular domain by a linker. 
	Claim 10 encompasses the nucleic acid according to Claim 9, wherein the linker is less than 30 amino acids in length.
	Claim 11 encompasses the nucleic acid according to Claim 1, wherein the extracellular domain to which the heterologous antigen-binding domain is fused is a constant region of the TCRα-chain or the TCR β-chain.
	Claim 15 encompasses the nucleic acid according to Claim 14, wherein the heterologous antigen-binding domain is fused directly to the constant region.
	Claim 16  encompasses the nucleic acid according to Claim 14, wherein the heterologous antigen-binding domain is fused to the constant region by a linker. 
	Claim 17 encompasses the nucleic acid according to Claim 16, wherein the linker is less than 30 amino acids in length. 
	Claim 19 encompasses the nucleic acid according to claim 1, wherein the chimeric TCR comprises a recombinant disulfide bond between an α-chain cysteine mutation and a β-chain cysteine mutation. 
	Claim 29 encompasses the nucleic acid according to claim 1, wherein the modified a-chain is a fusion polypeptide comprising one or more heterologous antigen-binding domains fused to 
	Claim 30 encompasses the nucleic acid according to claim 1, wherein the modified α-chain, the modified                         
                            β
                        
                    -chain, or both the modified a-chain and the modified β-chain comprise a costimulatory domain. 
	Claim 31 encompasses the nucleic acid according to claim 1, wherein the chimeric TCR activates the immune cell to exhibit cytotoxic activity to a target cell expressing the antigen.
The specification discloses a human TCR alpha chain variable region comprising the amino acid sequence of SEQ ID NO: 1, a mouse TCR beta chain variable region comprising the amino acid sequence of SEQ ID NO: 2, a human TCR alpha constant region comprising the amino acid sequence of SEQ ID NO: 3, a mouse TCR beta constant region comprising the amino acid sequence of SEQ ID NO: 4, a human TCR beta chain constant region sequence of SEQ ID NO: 5, a mouse beta chain constant region sequence of SEQ ID NO: 6, a human TCR alpha chain constant region sequence having T48C substitution comprises the amino acid sequence of SEQ ID NO: 11, a mouse TCR alpha chain constant region having T84C comprising the amino acids sequence of SEQ ID NO: 12, a human TCR beta chain constant region having S58C substitution comprising the amino acid sequence of SEQ ID NO: 13 and a mouse TCR beta chain constant region sequence having S79C corresponding to SEQ ID NO: 14.
Regarding “a nucleic acid” in claims 1-2, 8-10, 14-17, 19 and 29-31, a singular nucleic acid does not encode any chimeric T cell antigen receptor (TCR).  
Regarding antigen to which the heterologous antigen-binding domain binds, the specification discloses:
 [0253] Cancers commonly involve mutated proteins that are associated with the disease. Genes commonly mutated in cancers include e.g., ABI1, ABL1, ABL2, ACKR3, ACSL3, ACSL6, AFF1, AFF3, AFF4, AKAP9, AKT1, AKT2, ALDH2, ALK, AMER1, APC, ARHGAP26, ARHGEF12, ARID1A, ARID2, ARNT, ASPSCR1, ASXL1, ATF1, ATIC, ATM, ATP1A1, ATP2B3, ATRX, AXIN1, BAP1, BCL10, BCL11A, BCL11B, BCL2, BCL3, BCL6, BCL7A, BCL9, BCOR, BCR, BIRC3, BLM, BMPR1A, BRAF, BRCA1, BRCA2, BRD3, BRD4, BRIP1, BTG1, BUB1B, C15orf65, C2orf44, CACNA1D, CALR, CAMTA1, CANT1, CARD11, CARS, CASC5, CASP8, CBFA2T3, CBFB, CBL, 
[0257] Non-limiting examples of antigens to which an antigen-binding domain of a subject chimeric TCR can bind include, e.g., CD19, CD20, CD38, CD30, Her2/neu, ERBB2, CA125, MUC-1, prostate-specific membrane antigen (PSMA), CD44 surface adhesion molecule, mesothelin, carcinoembryonic antigen (CEA), epidermal growth factor receptor (EGFR), EGFRvIII, vascular endothelial growth factor receptor-2 (VEGFR2), high molecular weight-melanoma associated antigen (HMW-MAA), MAGE-A1, IL-13R-a2, GD2, and the like. 
[0258] In some instances, an antigen to which an antigen-binding domain of a subject chimeric TCR is directed may be an antigen selected from: AFP, BCMA, CD10, CD117, CD123, CD133, CD138 , CD171, CD19, CD20, CD22, CD30, CD33, CD34, CD38, CD5, CD56, CD7, CD70, CD80, CD86, CEA, CLD18, CLL-1, cMet, EGFR, EGFRvIII, EpCAM, EphA2, GD-2, Glypican 3, GPC3, HER-2, kappa immunoglobulin, LeY, LMP1, mesothelin, MG7, MUC1, NKG2D-ligands, PD-L1, PSCA, PSMA, ROR1, ROR1R, TACI and VEGFR2 and may include, e.g., an antigen binding-domain of or derived from a CAR currently or previously under investigation in one or more clinical trials. 
[0259] In some instances, the antigen binding domain of a chimeric TCR of the instant disclosure may target a cancer-associated antigen. In some instances, the antigen binding domain of a chimeric TCR of the instant disclosure may include an antibody specific for a cancer associated antigen. Non-limiting examples of cancer associated antigens include but are not limited to e.g., CD19, CD20, CD38, CD30, Her2/neu, ERBB2, CA125, MUC-1, prostate-specific membrane antigen (PSMA), CD44 surface adhesion molecule, mesothelin, carcinoembryonic antigen (CEA), epidermal growth factor receptor (EGFR), EGFRvIII, vascular endothelial growth factor receptor-2 (VEGFR2), high molecular weight-melanoma associated antigen (HMW-MAA), MAGE-A1, IL-13R-a2, GD2, and the like. Cancer-associated antigens also include, e.g., 4-1BB, 5T4, adenocarcinoma antigen, alpha-fetoprotein, BAFF, B-lymphoma cell, C242 antigen, CA-125, carbonic anhydrase 9 (CA-IX), C-MET, CCR4, CD152, CD19, CD20, CD200, CD22, CD221, CD23 (IgE receptor), CD28, CD30 (TNFRSF8), CD33, CD4, CD40, CD44 v6, CD51, CD52, CD56, CD74, CD80, CEA, CNT0888, CTLA-4, DRS, EGFR, EpCAM, CD3, FAP, fibronectin extra domain-B, folate receptor 1, GD2, GD3 ganglioside, glycoprotein 75, GPNMB, HER2/neu, HGF, human scatter factor receptor kinase, IGF-1 receptor, IGF-I, IgG1, L1-CAM, IL-13, IL-6, insulin-like growth factor I receptor, integrin .alpha.5.beta.1, integrin .alpha.v.beta.3, MORAb-009, MS4A1, MUC1, mucin CanAg, N-glycolylneuraminic acid, NPC-1C, PDGF-R a, PDL192, phosphatidylserine, prostatic 
The term “e.g.” is not limited.  Thus, the nucleic acid encoding the chimeric T cell antigen receptor comprising heterologous antigen-binding domain such as scFv or single domain antibodies that bind to such antigens are unlimited.
The specification discloses one scFv antibody that binds to mesothelin and comprises the amino acid sequence of SEQ ID NO: 71, a scFv antibody that binds to CD19 or CD22 as the heterologous antigen-binding domain that were fused to the human TCR receptor α-chain and/or β-chain.
However, the description of just a few scFv antibodies that bind to just human mesothelin, CD19 and CD22 is not representative of the entire genus of scFv or single domain antibodies because the genus of heterologous antigen-binding domain is highly variable, i.e., different heavy and light chains comprising six different CDRs that bind to different cell surface antigens such as any cancer antigen, any cell surface antigen that are not limited to the ones that disclosed.   
Regard single domain antibody, e.g., VHH, the specification discloses just one VHH that binds to GFP.  However, the specification is silent whether the describe nano antibody that binds to GFP can also bind to other cell surface receptor, let alone any and all cancer antigen. 
Regarding the common structure share by members of the genus of scFv or single domain antibodies that bind to any cell surface antigen or cancer antigen, the specification does not describe the structure-identifying information, e.g., nucleic acid encoding VH and VL about the claimed heterologous antigen-binding that bind to all cell surface antigen (claim 1) or all cancer antigen (claim 2), nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art cannot visualize or recognize the member of the genus of the actual claimed nucleic acid encoding all chimeric T cell antigen receptor themselves to show 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can he made to bind to a single epitope.
For example, Lloyd et al (of record) taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et ah Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, ah different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot he predicted from the structure of the antigen (as held in Amgen), and a few species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Ahhvie).
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.  Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010).
Further, Kunert (of record, Frontiers in Immunology 4: 1-16, 2013; PTO 892) teaches TCR-engineered T cells therapy to treat solid tumors is currently hampered by treatment-related toxicity, and a transient nature of tumor regression. Kunert teaches choice for target antigen, fitness of T cells and sensitization of tumor milieu are critical to improve adoptive transfer of T cells gene-engineered with antigen-specific T cell receptors, ideally, target antigens are selectively expressed by tumor tissue and not healthy tissue.  At the same time, target antigens should have proficient immunogenicity to initiate an effective anti-tumor response, see p. 2, in particular, in one study, Robbins and colleagues demonstrated that a TCR directed against NY-ES01/HLA-A2 showed significant anti-tumor responses in patients with metastatic melanoma and synovial sarcoma without detectable toxicities (Table 2). Unexpectedly, in another using a TCR directed against MAGEA3/HLA-A2, two patients with metastatic melanoma lapsed 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.

(a)    the chimeric TCR comprises:
i.  a modified α-chain comprising a heterologous antigen-binding domain fused to the extracellular domain of a TCR α-chain, wherein the heterologous antigen-binding domain specifically binds to mesothelin and comprises a scFv antibody, and wherein the modified a-chain does not comprise a TCR α-chain variable region; and
ii. a modified β-chain, wherein the modified B-chain does not comprise a TCR β-chain variable region; or
(b)    the chimeric TCR comprises:
i. the modified β-chain comprising a heterologous antigen binding domain fused to the extracellular domain of a TCRβ-chain, wherein the heterologous antigen-binding domain comprises a scFv antibody that binds to mesothelin and wherein the modified β-chain does not comprise a TCR β-chain variable region and wherein the scFv antibody comprises the amino acid sequence of SEQ ID NO: 71, 
(2) an isolated nucleic acid sequence encoding a chimeric T cell antigen receptor (TCR) comprising the amino acid sequence of SEQ ID NO: 92, SEQ ID NO: 93, SEQ ID NO: 94 or SEQ ID NO: 95, SEQ ID NO: 104, SEQ ID NO: 105, SEQ ID NO: 110, SEQ ID NO: 111, SEQ ID NO: 116, SEQ ID NO: 117, SEQ ID NO: 122 or SEQ ID NO: 124, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive.  

Moreover, Applicant submits that the subject of whether or not sequences that are known in the art need to be represented in a patent application has been directly addressed by the Federal Circuit in Capon v. Eshhar (418 F.3d 1349, 76 USPQ2d 1078 (Fed. Cir. 2005); “Capon”) and in Falkner v. Inglis (448 F.3d 1357, 79 USPQ2d 1001 (Fed. Cir. 2006); “Falkner”). Both of these cases are discussed in MPEP §2163. In both cases, the Court found that sequence that are in the prior art do not need to be provided afresh in a patent application, even if those sequences are required by the claims. Indeed, the Capon court explicitly stated that “When the prior art includes the nucleotide information, precedent does not set a per se rule that the information must be determined afresh” Along a similar vein, the Falkner court explicitly stated that “where, as in this case, accessible literature sources clearly provided, as of the relevant date, genes and their nucleotide sequences (here “essential genes”)......does not require either the recitation or incorporation by reference (where permitted) of such genes and sequences””.
Applicant submits that this rejection has been adequately addressed. Withdrawal of this rejection is requested.

In response, a description adequate to satisfy 35 U.S.C. § 112, first paragraph, must ‘“clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.’” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (enbanc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id.
In response to the argument that the sequences of antibodies that bind to cell surface antigens can be readily identified and used by one of ordinary skill in the art, possession may not be shown by merely University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
In response to the argument that one could readily use antibodies that recognize BMCA, CD20, CD22, CD30, CD33, CD38, CD123, or CD138 (which antibodies are in CARs that in clinical trials for the treatment of hematological malignancies) or antibodies that recognize CEA, EGFR, EGFR/IL12, aPDl/MSLN, NKG2D, MUC1, CEA, NKG2D, NKG2D, NKG2DL, CEA, CEA, HER-2, CEA, C-met, HER-2, NKG2DL, or CD133, it is noted that none of the claims recite antibodies that recognize CEA, EGFR, EGFR/IL12, aPDl/MSLN, NKG2D, MUC1, CEA, NKG2D, NKG2D, NKG2DL, CEA, CEA, HER-2, CEA, C-met, HER-2, NKG2DL, or CD133 as argued. 
Claim 1 encompasses any nucleic acid encoding a chimeric T cell antigen receptor (TCR) comprising a modified α-chain and a modified β-chain that, when present in an immune cell membrane, activates the immune cell when the chimeric TCR binds a cell surface antigen, wherein:
(a)    the chimeric TCR comprises:
i.  a modified α-chain comprising a heterologous antigen-binding domain fused to the extracellular domain of a TCR α-chain, wherein the heterologous antigen-binding domain specifically binds to any cell surface antigen and comprises a scFv or a single domain antibody, and wherein the modified a-chain does not comprise a TCR α-chain variable region; and
ii. a modified β-chain, wherein the modified B-chain does not comprise a TCR β-chain variable region; or
(b)    the chimeric TCR comprises:
i. a modified β-chain comprising a heterologous antigen binding domain fused to the extracellular domain of a TCRβ-chain, wherein the heterologous antigen-binding domain comprises a scFv or a single domain antibody that binds to a cell surface antigen and wherein the modified β-chain does not comprise a TCR β-chain variable region; and 
ii.  a modified α-chain, wherein the modified α-chain does not comprise a TCR α-chain variable region. 

	Claim 8 encompasses the nucleic acid according to Claim 1, wherein the heterologous antigen binding domain is fused directly to the extracellular domain.
	Claim 9 encompasses the nucleic acid according to Claim 1, wherein the heterologous antigen-binding domain is fused to the extracellular domain by a linker. 
	Claim 10 encompasses the nucleic acid according to Claim 9, wherein the linker is less than 30 amino acids in length.
	Claim 11 encompasses the nucleic acid according to Claim 1, wherein the extracellular domain to which the heterologous antigen-binding domain is fused is a constant region of the TCRα-chain or the TCR β-chain.
	Claim 15 encompasses the nucleic acid according to Claim 14, wherein the heterologous antigen-binding domain is fused directly to the constant region.
	Claim 16  encompasses the nucleic acid according to Claim 14, wherein the heterologous antigen-binding domain is fused to the constant region by a linker. 
	Claim 17 encompasses the nucleic acid according to Claim 16, wherein the linker is less than 30 amino acids in length. 
	Claim 19 encompasses the nucleic acid according to claim 1, wherein the chimeric TCR comprises a recombinant disulfide bond between an α-chain cysteine mutation and a β-chain cysteine mutation. 
	Claim 29 encompasses the nucleic acid according to claim 1, wherein the modified a-chain is a fusion polypeptide comprising one or more heterologous antigen-binding domains fused to the extracellular domain of a TCR α-chain and the modified β-chain is a fusion polypeptide comprising one or more heterologous antigen-binding domains fused to the extracellular domain of the TCR β-chain.
	Claim 30 encompasses the nucleic acid according to claim 1, wherein the modified α-chain, the modified                         
                            β
                        
                    -chain, or both the modified a-chain and the modified β-chain comprise a costimulatory domain. 
	Claim 31 encompasses the nucleic acid according to claim 1, wherein the chimeric TCR activates the immune cell to exhibit cytotoxic activity to a target cell expressing the antigen.
Regarding “a nucleic acid” in claims 1-2, 8-10, 14-17, 19 and 29-31, a singular nucleic acid does not encode any chimeric T cell antigen receptor (TCR).  
Regarding antigen to which the heterologous antigen-binding domain binds, the specification discloses:
 [0253] Cancers commonly involve mutated proteins that are associated with the disease. Genes commonly mutated in cancers include e.g., ABI1, ABL1, ABL2, ACKR3, ACSL3, ACSL6, AFF1, AFF3, AFF4, AKAP9, AKT1, AKT2, ALDH2, ALK, AMER1, APC, ARHGAP26, ARHGEF12, ARID1A, ARID2, ARNT, ASPSCR1, ASXL1, ATF1, ATIC, ATM, ATP1A1, ATP2B3, ATRX, AXIN1, BAP1, BCL10, BCL11A, BCL11B, BCL2, BCL3, BCL6, BCL7A, BCL9, BCOR, BCR, BIRC3, BLM, BMPR1A, BRAF, BRCA1, BRCA2, BRD3, BRD4, BRIP1, BTG1, BUB1B, C15orf65, C2orf44, CACNA1D, CALR, CAMTA1, CANT1, CARD11, CARS, CASC5, CASP8, CBFA2T3, CBFB, CBL, CBLB, CBLC, CCDC6, CCNB1IP1, CCND1, CCND2, CCND3, CCNE1, CD274, CD74, CD79A, CD79B, CDC73, CDH1, CDH11, CDK12, CDK4, CDK6, CDKN2A, CDKN2C, CDX2, CEBPA, CEP89, CHCHD7, CHEK2, CHIC2, CHN1, CIC, CIITA, CLIP1, CLP1, CLTC, CLTCL1, CNBP, CNOT3, CNTRL, COL1A1, COL2A1, COX6C, CREB1, CREB3L1, CREB3L2, CREBBP, CRLF2, CRTC1, CRTC3, CSF3R, CTNNB1, CUX1, CYLD, DAXX, DCTN1, DDB2, DDIT3, DDX10, DDX5, DDX6, DEK, DICER1, DNM2, DNMT3A, EBF1, ECT2L, EGFR, EIF3E, EIF4A2, ELF4, ELK4, ELL, ELN, EML4, EP300, EPS15, ERBB2, ERC1, ERCC2, ERCC3, ERCC4, ERCC5, ERG, ETV1, ETV4, ETV5, ETV6, EWSR1, EXT1, EXT2, EZH2, EZR, FAM46C, FANCA, FANCC, FANCD2, FANCE, FANCF, FANCG, FAS, FBXO11, FBXW7, FCGR2B, FCRL4, FEV, FGFR1, FGFR1OP, FGFR2, FGFR3, FH, FHIT, FIP1L1, FLCN, FLI1, FLT3, FNBP1, FOXA1, FOXL2, FOXO1, FOXO3, FOXO4, FOXP1, FSTL3, FUBP1, FUS, GAS7, GATA1, GATA2, GATA3, GMPS, GNA11, GNAQ, GNAS, GOLGA5, GOPC, GPC3, GPHN, H3F3A, H3F3B, HERPUD1, HEY1, HIP1, HIST1H4I, HLA-A, HLF, HMGA1, HMGA2, HNF1A, HNRNPA2B1, HOOK3, HOXA11, HOXA13, HOXA9, HOXC11, HOXC13, HOXD11, HOXD13, HRAS, HSP9OAA1, HSP90AB1, IDH1, IDH2, IKZF1, IL2, IL21R, IL6ST, IL7R, IRF4, ITK, JAK1, JAK2, JAK3, JAZF1, JUN, KAT6A, KAT6B, KCNJ5, KDM5A, KDM5C, KDM6A, KDR, KDSR, KIAA1549, KIAA1598, KIF5B, KIT, KLF4, KLF6, KLK2, KMT2A, KMT2C, KMT2D, KRAS, KTN1, LASP1, LCK, LCP1, LHFP, LIFR, LMNA, LMO1, LMO2, LPP, LRIG3, LSM14A, LYL1, MAF, MAFB, MALT1, MAML2, MAP2K1, MAP2K2, MAP2K4, MAX, MDM2, MDM4, MECOM, MED12, MEN1, MET, MITF, MKL1, MLF1, MLH1, MLLT1, MLLT10, MLLT11, MLLT3, MLLT4, MLLT6, MN1, MNX1, MPL, MSH2, MSH6, MSI2, MSN, MTCP1, MUC1, MUTYH, MYB, MYC, MYCL, MYCN, MYD88, MYH11, MYH9, MYO5A, NAB2, NACA, NBN, NCKIPSD, NCOA1, NCOA2, NCOA4, NDRG1, NF1, NF2, NFATC2, NFE2L2, NFIB, NFKB2, NIN, NKX2-1, NONO, NOTCH1, NOTCH2, NPM1, NR4A3, NRAS, NRG1, NSD1, NT5C2, NTRK1, NTRK3, NUMA1, NUP214, NUP98, NUTM1, NUTM2A, NUTM2B, OLIG2, OMD, P2RY8, PAFAH1B2, PALB2, PATZ1, PAX3, PAX5, PAX7, PAX8, PBRM1, PBX1, PCM1, PCSK7, PDCD1LG2, PDE4DIP, PDGFB, PDGFRA, PDGFRB, PER1, PHF6, PHOX2B, PICALM, PIK3CA, PIK3R1, PIM1, PLAG1, PLCG1, PML, PMS1, PMS2, POT1, POU2AF1, POU5F1, PPARG, PPFIBP1, PPP2R1A, PRCC, PRDM1, PRDM16, PRF1, PRKAR1A, PRRX1, PSIP1, PTCH1, PTEN, PTPN11, PTPRB, PTPRC, PTPRK, PWWP2A, RABEP1, RAC1, RAD21, RAD51B, RAFT, RALGDS, RANBP17, RAP1GDS1, RARA, RB1, RBM15, RECQL4, REL, RET, RHOH, RMI2, RNF213, RNF43, ROS1, RPL10, RPL22, RPL5, RPN1, RSPO2, RSPO3, RUNX1, RUNX1T1, SBDS, SDC4, SDHAF2, SDHB, SDHC, SDHD, SEPT5, SEPT6, SEPT9, SET, SETBP1, SETD2, SF3B1, SFPQ, SH2B3, SH3GL1, SLC34A2, SLC45A3, SMAD4, SMARCA4, SMARCB1, SMARCE1, SMO, SOCS1, SOX2, SPECC1, SRGAP3, SRSF2, SRSF3, SS18, SS18L1, SSX1, SSX2, SSX2B, SSX4, SSX4B, STAG2, STAT3, STAT5B, STAT6, STIL, STK11, SUFU, SUZ12, SYK, TAF15, TAL1, TAL2, TBL1XR1, TCEA1, TCF12, TCF3, TCF7L2, TCL1A, TERT, TET1, TET2, TFE3, TFEB, TFG, TFPT, TFRC, THRAP3, TLX1, TLX3, TMPRSS2, TNFAIP3, TNFRSF14, TNFRSF17, TOP1, TP53, TPM3, TPM4, TPR, TRAF7, TRIM24, TRIM27, TRIM33, TRIP11, TRRAP, TSC1, TSC2, TSHR, TTL, U2AF1, UBR5, USP6, VHL, VTI1A, WAS, WHSC1, WHSC1L1, WIF1, WRN, WT1, WWTR1, XPA, XPC, XPO1, YWHAE, ZBTB16, ZCCHC8, ZMYM2, ZNF331, ZNF384, ZNF521 and ZRSR2. In some instances, an antigen binding domain binds to the mutated version of a gene that is commonly mutated in cancer, including but not limited to e.g., those listed above. In some instances, an antigen binding domain binds to a peptide-MHC complex presenting a mutated cancer antigen peptide derived from the mutated version of a gene that is commonly mutated in cancer, including but not limited to e.g., those listed above. In some instances, an antigen binding domain binds to a peptide-MHC complex presenting a mutant KRAS peptide. 
[0257] Non-limiting examples of antigens to which an antigen-binding domain of a subject chimeric TCR can bind include, e.g., CD19, CD20, CD38, CD30, Her2/neu, ERBB2, CA125, MUC-1, prostate-specific membrane antigen (PSMA), CD44 surface adhesion molecule, mesothelin, carcinoembryonic antigen (CEA), epidermal growth factor receptor (EGFR), EGFRvIII, vascular endothelial growth factor receptor-2 (VEGFR2), high molecular weight-melanoma associated antigen (HMW-MAA), MAGE-A1, IL-13R-a2, GD2, and the like. 
[0258] In some instances, an antigen to which an antigen-binding domain of a subject chimeric TCR is directed may be an antigen selected from: AFP, BCMA, CD10, CD117, CD123, CD133, CD138 , CD171, CD19, CD20, CD22, CD30, CD33, CD34, CD38, CD5, CD56, CD7, CD70, CD80, CD86, CEA, CLD18, CLL-1, cMet, EGFR, EGFRvIII, EpCAM, EphA2, GD-2, Glypican 3, GPC3, HER-2, kappa immunoglobulin, LeY, LMP1, mesothelin, MG7, MUC1, NKG2D-ligands, PD-L1, PSCA, PSMA, ROR1, ROR1R, TACI and VEGFR2 and may include, e.g., an antigen binding-domain of or derived from a CAR currently or previously under investigation in one or more clinical trials. 
[0259] In some instances, the antigen binding domain of a chimeric TCR of the instant disclosure may target a cancer-associated antigen. In some instances, the antigen binding domain of a chimeric TCR of the instant disclosure may include an antibody specific for a cancer associated antigen. Non-limiting examples of cancer associated antigens include but are not limited to e.g., CD19, CD20, CD38, CD30, Her2/neu, ERBB2, CA125, MUC-1, prostate-specific membrane antigen (PSMA), CD44 surface adhesion molecule, mesothelin, carcinoembryonic antigen (CEA), epidermal growth factor receptor (EGFR), EGFRvIII, vascular endothelial growth factor receptor-2 (VEGFR2), high molecular weight-melanoma associated antigen (HMW-MAA), MAGE-A1, IL-13R-a2, GD2, and the like. Cancer-associated antigens also include, e.g., 4-1BB, 5T4, adenocarcinoma antigen, alpha-fetoprotein, BAFF, B-lymphoma cell, C242 antigen, CA-125, carbonic anhydrase 9 (CA-IX), C-MET, CCR4, CD152, CD19, CD20, CD200, CD22, CD221, CD23 (IgE receptor), CD28, CD30 (TNFRSF8), CD33, CD4, CD40, CD44 v6, CD51, CD52, CD56, CD74, CD80, CEA, CNT0888, CTLA-4, DRS, EGFR, EpCAM, CD3, FAP, fibronectin extra domain-B, folate receptor 1, GD2, GD3 ganglioside, glycoprotein 75, GPNMB, HER2/neu, HGF, human scatter factor receptor kinase, IGF-1 receptor, IGF-I, IgG1, L1-CAM, IL-13, IL-6, insulin-like growth factor I receptor, integrin .alpha.5.beta.1, integrin .alpha.v.beta.3, MORAb-009, MS4A1, MUC1, mucin CanAg, N-glycolylneuraminic acid, NPC-1C, PDGF-R a, PDL192, phosphatidylserine, prostatic carcinoma cells, RANKL, RON, ROR1, SCH 900105, SDC1, SLAMF7, TAG-72, tenascin C, TGF beta 2, TGF-.beta., TRAIL-R1, TRAIL-R2, tumor antigen CTAA16.88, VEGF-A, VEGFR-1, VEGFR2, and vimentin. 
The term “e.g.” is not limited.  Thus, the nucleic acid encoding the chimeric T cell antigen receptor comprising heterologous antigen-binding domain such as scFv or single domain antibodies that bind to such antigens are unlimited.
The specification discloses one scFv antibody that binds to mesothelin and comprises the amino acid sequence of SEQ ID NO: 71, a scFv antibody that binds to CD19 or CD22 as the heterologous antigen-binding domain that were fused to the human TCR receptor α-chain and/or β-chain.
However, the description of just a few scFv antibodies that bind to just human mesothelin, CD19 and CD22 is not representative of the entire genus of scFv or single domain antibodies because the genus of heterologous antigen-binding domain is highly variable, i.e., different heavy and light chains comprising six different CDRs that bind to different cell surface antigens such as any cancer antigen, any cell surface antigen that are not limited to the ones that disclosed.   
Regard single domain antibody, e.g., VHH, the specification discloses just one VHH that binds to GFP.  However, the specification is silent whether the describe nano antibody that binds to GFP can also bind to other cell surface receptor, let alone any and all cancer antigen. 
Regarding the common structure share by members of the genus of scFv or single domain antibodies that bind to any cell surface antigen or cancer antigen, the specification does not describe the structure-identifying information, e.g., nucleic acid encoding VH and VL about the claimed heterologous antigen-binding that bind to all cell surface antigen (claim 1) or all cancer antigen (claim 2), nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed nucleic acid encoding all chimeric T cell antigen receptor themselves to show possession of the claimed genus at the time of filing.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can he made to bind to a single epitope.
For example, Lloyd et al (of record) taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et ah Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, ah different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot he predicted from the structure of the antigen (as held in Amgen), and a few Abbvie).
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “laundry list” disclosure of every possible antigen does not constitute a written description of every species of scFv antibody or single domain antibody that bind to that particular antigen in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted.
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see MPEP 2163.IIAii
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, Amgen page 1361).
Evidentiary reference Kunert (of record, Frontiers in Immunology 4(363): 1-16, 2013; PTO 892) teaches the choice of target antigen and target immunogenic epitopes that are related to cancer and expressed by tumor tissue are necessary for therapy with TCR engineered T cells, see abstract, and p. 4, in particular.  Undeniably, current patient studies emphasize the need for careful identification of target antigen.  In one study, Robbins and colleagues demonstrated that a TCR directed against NY-ESO1/HLA-A2 showed significant anti-tumor responses in patients with metastatic melanoma and synovial sarcoma without detectable toxicities (Table 2). Unexpectedly, in another study using a TCR directed against MAGE-A3/HLA-2, two patients with metastatic melanoma lapsed into coma and died.  These adverse events were most likely caused by T cell recognition of rare neurons that were positive for MAGE-A12 and possibly MAGE-A9 antigens (Table 2).  In a third study, in which a TCR was used directed against MAGE-3/HLA-A1, one patient with melanoma and one patient with myeloma suffered from cardiovascular toxicity and died.  This toxicity was possibly caused ty T cell recognition of a similar but not identical peptide from the muscle protein titin (so-called “off-target” toxicity, see Table 2, p. 5-6.  Thus, even known cancer antigen, TCR therapy is unpredictable.   Given the lack of guidance as to the nucleic acid sequence encoding a genus of chimeric T cell antigen receptor (TCR) comprising any scFv or single domain antibody that binds to any cell surface antigen or any cancer antigen wherein the scFv or 

For these reasons, the rejection is maintained. 

Claims 1-2, 8-10, 14-17, 19 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) an isolated nucleic acid sequence encoding a chimeric T cell antigen receptor (TCR) comprising a modified α-chain and a modified β-chain that, when present in an immune cell membrane, activates the immune cell when the chimeric TCR binds a cell surface antigen, wherein:
(a)    the chimeric TCR comprises:
i.  a modified α-chain comprising a heterologous antigen-binding domain fused to the extracellular domain of a TCR α-chain, wherein the heterologous antigen-binding domain specifically binds to mesothelin and comprises a scFv antibody, and wherein the modified a-chain does not comprise a TCR α-chain variable region; and
ii. a modified β-chain, wherein the modified B-chain does not comprise a TCR β-chain variable region; or
(b)    the chimeric TCR comprises:
i. the modified β-chain comprising a heterologous antigen binding domain fused to the extracellular domain of a TCRβ-chain, wherein the heterologous antigen-binding domain comprises a scFv antibody that binds to mesothelin and wherein the modified β-chain does not comprise a TCR β-chain variable region and wherein the scFv antibody comprises the amino acid sequence of SEQ ID NO: 71, 
does not reasonably provide enablement for ail nucleic acid as set forth in claims 1-2, 8-10, 14-17, 19 and 29-31. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (C AFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board ill Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) tire state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, arid (8) the breadth of the claims."
Claim 1 encompasses any nucleic acid encoding a chimeric T cell antigen receptor (TCR) comprising a modified α-chain and a modified β-chain that, when present in an immune cell membrane, activates the immune cell when the chimeric TCR binds a cell surface antigen, wherein:
(a)    the chimeric TCR comprises:
i.  a modified α-chain comprising a heterologous antigen-binding domain fused to the extracellular domain of a TCR α-chain, wherein the heterologous antigen-binding domain specifically binds to any cell surface antigen and comprises a scFv or a single domain antibody, and wherein the modified a-chain does not comprise a TCR α-chain variable region; and
ii. a modified β-chain, wherein the modified B-chain does not comprise a TCR β-chain variable region; or

i. a modified β-chain comprising a heterologous antigen binding domain fused to the extracellular domain of a TCRβ-chain, wherein the heterologous antigen-binding domain comprises a scFv or a single domain antibody that binds to a cell surface antigen and wherein the modified β-chain does not comprise a TCR β-chain variable region; and 
ii.  a modified α-chain, wherein the modified α-chain does not comprise a TCR α-chain variable region. 
Claim 2 encompasses the nucleic acid according to Claim 1, wherein the antigen is any cancer antigen.
	Claim 8 encompasses the nucleic acid according to Claim 1, wherein the heterologous antigen binding domain is fused directly to the extracellular domain.
	Claim 9 encompasses the nucleic acid according to Claim 1, wherein the heterologous antigen-binding domain is fused to the extracellular domain by a linker. 
	Claim 10 encompasses the nucleic acid according to Claim 9, wherein the linker is less than 30 amino acids in length.
	Claim 11 encompasses the nucleic acid according to Claim 1, wherein the extracellular domain to which the heterologous antigen-binding domain is fused is a constant region of the TCRα-chain or the TCR β-chain.
	Claim 15 encompasses the nucleic acid according to Claim 14, wherein the heterologous antigen-binding domain is fused directly to the constant region.
	Claim 16  encompasses the nucleic acid according to Claim 14, wherein the heterologous antigen-binding domain is fused to the constant region by a linker. 
	Claim 17 encompasses the nucleic acid according to Claim 16, wherein the linker is less than 30 amino acids in length. 
	Claim 19 encompasses the nucleic acid according to claim 1, wherein the chimeric TCR comprises a recombinant disulfide bond between an α-chain cysteine mutation and a β-chain cysteine mutation. 
	Claim 29 encompasses the nucleic acid according to claim 1, wherein the modified a-chain is a fusion polypeptide comprising one or more heterologous antigen-binding domains fused to the extracellular domain of a TCR α-chain and the modified β-chain is a fusion polypeptide comprising one or more heterologous antigen-binding domains fused to the extracellular domain of the TCR β-chain.
                        
                            β
                        
                    -chain, or both the modified a-chain and the modified β-chain comprise a costimulatory domain. 
	Claim 31 encompasses the nucleic acid according to claim 1, wherein the chimeric TCR activates the immune cell to exhibit cytotoxic activity to a target cell expressing the antigen.
Enablement is not commensurate in scope with claims as how to make and use any nucleic acid encoding unspecified T cell antigen receptor for treating all cancer. 
The specification discloses a human TCR alpha chain variable region comprising the amino acid sequence of SEQ ID NO: 1, a mouse TCR beta chain variable region comprising the amino acid sequence of SEQ ID NO: 2, a human TCR alpha constant region comprising the amino acid sequence of SEQ ID NO: 3, a mouse TCR beta constant region comprising the amino acid sequence of SEQ ID NO: 4, a human TCR beta chain constant region sequence of SEQ ID NO: 5, a mouse beta chain constant region sequence of SEQ ID NO: 6, a human TCR alpha chain constant region sequence having T48C substitution comprises the amino acid sequence of SEQ ID NO: 11, a mouse TCR alpha chain constant region having T84C comprising the amino acids sequence of SEQ ID NO: 12, a human TCR beta chain constant region having S58C substitution comprising the amino acid sequence of SEQ ID NO: 13 and a mouse TCR beta chain constant region sequence having S79C corresponding to SEQ ID NO: 14.
Regarding antigen to which the heterologous antigen-binding domain binds, the specification discloses:
 [0253] Cancers commonly involve mutated proteins that are associated with the disease. Genes commonly mutated in cancers include e.g., ABI1, ABL1, ABL2, ACKR3, ACSL3, ACSL6, AFF1, AFF3, AFF4, AKAP9, AKT1, AKT2, ALDH2, ALK, AMER1, APC, ARHGAP26, ARHGEF12, ARID1A, ARID2, ARNT, ASPSCR1, ASXL1, ATF1, ATIC, ATM, ATP1A1, ATP2B3, ATRX, AXIN1, BAP1, BCL10, BCL11A, BCL11B, BCL2, BCL3, BCL6, BCL7A, BCL9, BCOR, BCR, BIRC3, BLM, BMPR1A, BRAF, BRCA1, BRCA2, BRD3, BRD4, BRIP1, BTG1, BUB1B, C15orf65, C2orf44, CACNA1D, CALR, CAMTA1, CANT1, CARD11, CARS, CASC5, CASP8, CBFA2T3, CBFB, CBL, CBLB, CBLC, CCDC6, CCNB1IP1, CCND1, CCND2, CCND3, CCNE1, CD274, CD74, CD79A, CD79B, CDC73, CDH1, CDH11, CDK12, CDK4, CDK6, CDKN2A, CDKN2C, CDX2, CEBPA, CEP89, CHCHD7, CHEK2, CHIC2, CHN1, CIC, CIITA, 
[0257] Non-limiting examples of antigens to which an antigen-binding domain of a subject chimeric TCR can bind include, e.g., CD19, CD20, CD38, CD30, Her2/neu, ERBB2, CA125, MUC-1, prostate-specific membrane antigen (PSMA), CD44 surface adhesion molecule, mesothelin, carcinoembryonic antigen (CEA), epidermal growth factor receptor (EGFR), EGFRvIII, vascular endothelial growth factor receptor-2 (VEGFR2), high molecular weight-melanoma associated antigen (HMW-MAA), MAGE-A1, IL-13R-a2, GD2, and the like. 
[0258] In some instances, an antigen to which an antigen-binding domain of a subject chimeric TCR is directed may be an antigen selected from: AFP, BCMA, CD10, CD117, CD123, CD133, CD138 , CD171, CD19, CD20, CD22, CD30, CD33, CD34, CD38, CD5, CD56, CD7, CD70, CD80, CD86, CEA, CLD18, CLL-1, cMet, EGFR, EGFRvIII, EpCAM, EphA2, GD-2, Glypican 3, GPC3, HER-2, kappa immunoglobulin, LeY, LMP1, mesothelin, MG7, MUC1, NKG2D-ligands, PD-L1, PSCA, PSMA, ROR1, ROR1R, TACI and VEGFR2 and may include, e.g., an antigen binding-domain of or derived from a CAR currently or previously under investigation in one or more clinical trials. 
[0259] In some instances, the antigen binding domain of a chimeric TCR of the instant disclosure may target a cancer-associated antigen. In some instances, the antigen binding domain of a chimeric TCR of the instant disclosure may include an antibody specific for a cancer associated antigen. Non-limiting examples of cancer associated antigens include but are not limited to e.g., CD19, CD20, CD38, CD30, Her2/neu, ERBB2, CA125, MUC-1, prostate-specific membrane antigen (PSMA), CD44 surface adhesion molecule, mesothelin, carcinoembryonic antigen (CEA), epidermal growth factor receptor (EGFR), EGFRvIII, vascular endothelial growth factor receptor-2 (VEGFR2), high molecular weight-melanoma associated antigen (HMW-MAA), MAGE-A1, IL-13R-a2, GD2, and the like. Cancer-associated antigens also include, e.g., 4-1BB, 5T4, adenocarcinoma antigen, alpha-fetoprotein, BAFF, B-lymphoma cell, C242 antigen, CA-125, carbonic anhydrase 9 (CA-IX), C-MET, CCR4, CD152, CD19, CD20, CD200, CD22, CD221, CD23 (IgE receptor), CD28, CD30 (TNFRSF8), CD33, CD4, CD40, CD44 v6, CD51, CD52, CD56, CD74, CD80, CEA, CNT0888, CTLA-4, DRS, EGFR, EpCAM, CD3, FAP, fibronectin extra domain-B, folate receptor 1, GD2, GD3 ganglioside, glycoprotein 75, GPNMB, HER2/neu, HGF, human scatter factor receptor kinase, IGF-1 receptor, IGF-I, IgG1, L1-CAM, IL-13, IL-6, insulin-like growth factor I receptor, integrin .alpha.5.beta.1, integrin .alpha.v.beta.3, MORAb-009, MS4A1, MUC1, mucin CanAg, N-glycolylneuraminic acid, NPC-1C, PDGF-R a, PDL192, phosphatidylserine, prostatic carcinoma cells, RANKL, RON, ROR1, SCH 900105, SDC1, SLAMF7, TAG-72, tenascin C, TGF beta 2, TGF-.beta., TRAIL-R1, TRAIL-R2, tumor antigen CTAA16.88, VEGF-A, VEGFR-1, VEGFR2, and vimentin. 

The specification discloses one scFv antibody that binds to mesothelin and comprises the amino acid sequence of SEQ ID NO: 71, a scFv antibody that binds to CD19 or CD22 as the heterologous antigen-binding domain that were fused to the human TCR receptor α-chain and/or β-chain.
However, the specification does not teach the nucleic acid sequence encoding the heavy and light chains variable region or the six different CDRs that bind to all cell surface antigens, cell surface antigen such as any cancer antigen.  The specification does not teach the structure-identifying information, e.g., nucleic acid sequence encoding the claimed chimeric T cell antigen comprising the unspecified scFv or single domain antibody that binds to any cell surface antigen or cancer fused to the extracellular domain of any TCR α-chain or any TCR β-chain.  
Regard single domain antibody, the specification discloses just one VHH that binds to GFP.  However, the specification is silent whether the describe nano antibody that binds to GFP can also bind to other cell surface receptor, let alone any and all cancer antigen.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al ( of record, Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see e.g., Discussion, in particular. 

Further, Kunert (of record, Frontiers in immunology 4: 363, 2013; PTO 892) teaches TCR-engineered 'I' cells therapy to treat solid tumors is currently hampered by treatment-related toxicity, and a transient nature of tumor regression. Kunert teaches choice for target antigen, fitness of T cells and sensitization of tumor milieu are critical to improve adoptive transfer of T cells gene-engineered with antigen-specific T cell receptors. Ideally, target antigens are selectively expressed by tumor tissue and not healthy tissue. At the same time, target antigens should have proficient immunogenicity to initiate an effective anti-tumor response, see p. 2, in particular. In one study, Robbins and colleagues demonstrated that a TCR directed against NY-ES01/HLA-A2 showed significant anti-tumor responses in patients with metastatic melanoma and synovial sarcoma without detectable toxicities (Table 2). Unexpectedly, in another using a TCR directed against MAGEA3/.HLA-A2, two patients with metastatic melanoma lapsed into coma and died. These adverse events were most likely caused by T cell recognition of rare neurons that were positive for MAGE-12 and possible MAGE-A9 antigens, which contain shared or highly similar epitopes compared to MAGE-A3 antigen. In a third study, in which a TCR was used directed against MAGE-A3/HLA-A1, one patient with melanoma and one patient with myeloma suffered from cardiovascular toxicity and died. This toxicity was possibly caused by T ceil recognition of a similar but not identical peptide form the muscle protein titin, so-called off-target” toxicity, see paragraph bridging p, 2 and 3, in particular.  Thus, despite the promise of TCR gene therapy, there remain significant limitations to its safety and efficacy.  
Given the insufficient guidance as to the structure of the claimed nucleic acid encoding chimeric T cell antigen receptor (TCR) and insufficient in vivo working examples, is unpredictable which 
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.
Finally, the scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
Given the lack of additional rebuttal with respect to the enablement, the rejection is maintained for reasons of record and as explained in written description above. 
Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644